 



EXHIBIT 10(a)
THE SHERWIN-WILLIAMS COMPANY 2007
EXECUTIVE PERFORMANCE BONUS PLAN

1.   Purpose of the Plan. The purpose of The Sherwin-Williams Company 2007
Executive Performance Bonus Plan (the “Plan”) is to attract and retain key
executives for The Sherwin-Williams Company, an Ohio corporation (the “Company”)
and its Subsidiaries (as hereinafter defined) and to incent such persons for
superior performance in producing results that increase shareholder value, as
well as to encourage individual and team behavior that helps the Company achieve
both short- and long-term corporate objectives. The Plan is intended to provide
performance-based compensation to certain individuals as further described
herein that is fully deductible by the Company under federal tax law and is to
be interpreted and operated accordingly.   2.   Definitions.

  a.   “162(m) Participant” means those eligible individuals who are “Covered
Employees” within the meaning of Section 162(m)(3) of the Code.     b.   “Award”
means, with respect to each Participant, the award determined pursuant to
Section 8 below for a Plan Year. Each Award is determined by a Payout Formula
for the applicable Plan Year, subject to the Committee’s authority under
Section 8 to eliminate, reduce or adjust the Award otherwise payable.     c.  
“Base Salary” means as to any Plan Year, the Participant’s actual salary paid
during the Plan Year. Such Base Salary shall be determined before both
(a) deductions for taxes or benefits, and (b) deferrals of compensation pursuant
to Company-sponsored plans.     d.   “Board” means the Board of Directors of the
Company.     e.   “Code” means the Internal Revenue Code of 1986, as amended
from time to time.     f.   “Committee” means the Compensation and Management
Development Committee of the Board, or a sub-committee of that Committee, which
shall, with respect to payments hereunder intended to qualify as
performance-based compensation under Section 162(m) for 162(m) Participants,
consist solely of two or more members of the Board who are not employees of the
Company and who otherwise qualify as “outside directors” within the meaning of
Section 162(m) and Section 1.162-27(e)(3) of the Regulations.     g.  
“Determination Date” means the latest possible date, but in no event more than
90 days from the commencement of the Plan Year, that will not jeopardize a
Target Award or Award’s qualification as Performance-Based Compensation.     h.
  “Individual Performance Objectives” mean the goal(s) applicable to a
Participant which are subjective and/or qualitative in nature and do not
otherwise constitute Performance Goals.     i.   “Maximum Award” means, as to
any Participant for any particular Plan Year, $4 Million and 00/100 Dollars
($4,000,000.00).

1



--------------------------------------------------------------------------------



 



  j.   “Participant” means an eligible executive or key employee of the Company
participating in the Plan for a particular Plan Year as determined pursuant to
Section 4.     k.   “Payout Formula” means as to any Plan Year, the objective
formula or payout matrix established by the Committee pursuant to Section 7 in
order to determine the Awards (if any) to be paid to Participants. The formula
or matrix may differ from Participant to Participant.     l.  
“Performance-Based Compensation” means compensation that is intended to qualify
as “performance-based compensation” within the meaning of Section 162(m).     m.
  “Performance Goals” means the goal(s) (or combined goal(s)) determined by the
Committee (in its discretion) to be applicable to a Participant with respect to
an Award. As determined by the Committee, the Performance Goals applicable to an
Award shall be based upon the Performance Measurements and may be described in
terms of Company-wide objectives or objectives that are related to the
performance of the individual Participant or of a Subsidiary, division,
department or function within the Company or Subsidiary in which the Participant
is employed. Performance Goals may be stated as a combination of the Performance
Measurements and may differ from Participant to Participant and from Award to
Award. The outcome of any Performance Goal must be substantially uncertain at
the time such Performance Goal is established by the Committee. The Committee
shall appropriately adjust any evaluation of performance under a Performance
Goal to exclude: (i) any extraordinary non-recurring items as described in
Accounting Principles Board Opinion No. 30 and/or in management’s discussion and
analysis of financial conditions and results of operations appearing in the
Company’s annual report to shareholders for the applicable Plan Year in order to
comply with Opinion No. 30; (ii) the effect of any changes in accounting
standards and principles pursuant to GAAP; or (iii) the effect of any statements
issued by the Financial Accounting Standards Board or its constituent
committees.     n.   “Performance Measurements” mean the specified levels of,
growth in or relative peer company performance in, cash flow, cost of capital,
debt reduction, earnings, earnings before interest and taxes, earnings before
interest, taxes, depreciation and amortization, earnings per share, economic
value added, expenses, facilities open, free cash flow, gallon growth, interest
coverage, inventory management, net profit margin, operating cash flow,
operating income, operating profit margin, pretax earnings, proforma net income,
working capital, inventory management, net income, productivity improvement,
profit after tax, reduction of fixed costs, return on assets, return on equity,
return on invested capital, return on sales, revenues, sales, sales per
employee, sales per dollar of assets, total debt to capitalization, customer
services and/or shareholder return.     o.   “Plan Year” means the Company’s
fiscal year.

2



--------------------------------------------------------------------------------



 



  p.   “Regulations” mean the Treasury Regulations promulgated under the Code,
as amended from time to time.     q.   “Section 162(m)” means Section 162(m) of
the Code, or any successor to Section 162(m), as that Section may be interpreted
from time to time by the Internal Revenue Service, whether by regulation, notice
or otherwise.     r.   “Subsidiary” means a corporation, partnership, joint
venture, unincorporated association or other entity in which the Company has a
direct or indirect ownership or other equity interest.     s.   “Target Award”
means the target award payable under the Plan to a Participant for a Plan Year,
expressed as a percentage of his or her Base Salary or a specific dollar amount,
as determined by the Committee in accordance with Section 6.

3.   Plan Administration.

  a.   The Committee shall be responsible for the general administration and
interpretation of the Plan and for carrying out its provisions.     b.   Subject
to the requirements for qualifying compensation as Performance-Based
Compensation:

  i.   the Committee may delegate specific administrative tasks to Company
employees or others as appropriate for proper administration of the Plan; and  
  ii.   except as the Committee may otherwise delegate such tasks to Company
employees, the Committee shall, based on recommendations by the Chief Executive
Officer:

  1.   select from the employees of the Company, those employees who shall be
Participants;     2.   make Awards in the forms and amounts as the Committee
shall determine;     3.   impose such limitations, restrictions and conditions
upon such Awards as the Committee shall deem appropriate;     4.   interpret the
Plan and adopt, amend and rescind administrative guidelines and other rules and
regulations relating to the Plan;     5.   correct any defect or omission or
reconcile any inconsistency in the Plan or in any Award granted hereunder; and  
  6.   make all other necessary determinations and take all other actions
necessary or advisable for the implementation and administration of the Plan.

  c.   Any rule or decision by the Committee that is not inconsistent with the
provisions of the Plan shall be conclusive and binding on all persons, and shall
be given the maximum deference permitted by law.

4.   Eligibility. The employees eligible to participate in the Plan for a given
Plan Year shall be executive officers and such other key employees of the
Company as are designated by the Committee; provided, however that such
Committee designation shall take into consideration recommendations made by the
Chief Executive Officer. No person shall be automatically entitled to
participate in the

3



--------------------------------------------------------------------------------



 



    Plan. Subject to Section 9, an employee who becomes eligible after the
beginning of a Plan Year may participate in the Plan for that Plan Year.

5.   Performance Goal Determination.

  a.   Subject to Section 9, the Chief Executive Officer shall recommend,
subject to the approval of the Committee, the process for measuring corporate
performance and results. Such recommendation may include, but shall not be
limited to: (i) the organizational level of performance measurement, e.g.
corporate, business unit, division, product line or another level, either singly
or in combination; (ii) specific measures of performance for each organizational
level; and (iii) specific Performance Goals for each organizational level. In
addition, except as provided in Section 9, Individual Performance Objectives may
be included as components of an Award.     b.   Such Performance Goals and,
except as provided in Section 9, Individual Performance Objectives, shall be set
forth in writing prior to the Determination Date.     c.   Once established,
Performance Goals and Individual Performance Objectives shall not be changed
during the Plan Year; provided, however, except as set forth in Section 9, if
the Chief Executive Officer determines that external changes or other
unanticipated business conditions have materially affected the fairness of the
Performance Goals or Individual Performance Objectives, then appropriate
adjustments may be made to the Performance Goals and/or Individual Performance
Goals (either up or down) during the Plan Year.

6.   Target Award Determination. Subject to Section 9, the Chief Executive
Officer shall recommend, subject to the approval of the Committee in its sole
discretion, each Participant’s Target Award. Once a Participant’s Target Award
is established by the Committee in this manner, the Target Award shall be set
forth in writing prior to the Determination Date.

7.   Determination of Payout Formula or Formulae. On or prior to the
Determination Date, the Committee, in its sole discretion, shall establish a
Payout Formula or Formulae for purposes of determining the Award (if any)
payable to each Participant. Each Payout Formula with respect to 162(m)
Participants shall (a) be set forth in writing prior to the Determination Date,
(b) be based on a comparison of actual performance to the Performance Goals,
(c) provide for the payment of a Participant’s Target Award if the Performance
Goals for the Plan Year are achieved, and (d) provide for an Award greater than
or less than the Participant’s Target Award, depending upon the extent to which
actual performance exceeds or falls below the Performance Goals. Each Payout
Formula with respect to Participants other than 162(m) Participants shall also
take into consideration performance of Individual Performance Objectives.
Notwithstanding the preceding, in no event shall a Participant’s Award for any
Plan Year exceed the Maximum Award.

8.   Determination of Awards; Award Payment.

  a.   Determination and Certification. At the end of each Plan Year, Awards
shall be computed for each Participant. After the end of each Plan Year,

4



--------------------------------------------------------------------------------



 



      the Committee shall certify in writing (which may be by approval of the
minutes in which the certification was made) the extent to which the Performance
Goals applicable to each 162(m) Participant for the Plan Year were achieved or
exceeded. The Award for each 162(m) Participant shall be determined by applying
the Payout Formula to the level of actual performance that has been certified by
the Committee. Notwithstanding any contrary provision of the Plan, the
Committee, in its sole discretion, may eliminate or reduce the Award payable to
any 162(m) Participant below that which otherwise would be payable under the
Payout Formula.     b.   Adjustment of Determination. Notwithstanding
Section 8(a), except as provided in Section 9, if Performance Goals are not
achieved, the Chief Executive Officer may recommend, subject to approval of the
Committee, payment of awards on a discretionary basis.     c.   Right to Receive
Payment. Participants must be actively employed by the Company on the last day
of the Plan Year to receive an award for that Plan Year; provided however, that
a Participant who is not employed on the last day of the Plan Year as a result
of the Participant’s death, disability, retirement, a reduction in force
directly affecting the Participant or the Participant’s transfer to non-included
affiliate during the Plan Year, shall nonetheless be eligible to receive an
Award, which Award shall be determined solely with respect to amounts of Base
Salary earned by the Participant during the period of the Plan Year in which
he/she was a Participant. Each Award under the Plan shall be paid solely from
the general assets of the Company. Nothing in this Plan shall be construed to
create a trust or to establish or evidence any Participant’s claim of any right
to payment of an Award other than as an unsecured general creditor with respect
to any payment to which he or she may be entitled.     d.   Form of
Distributions. The Company shall distribute all Awards to the Participants in
cash.     e.   Timing of Distributions. Subject to Section 8(f) below, the
Company shall distribute amounts payable to Participants as soon as is
practicable following the determination and written certification of the Award
for a Plan Year, but in no event later than two and one-half months after the
end of the applicable Plan Year.

9.   Additional Restrictions with respect to Performance-Based Compensation.

  a.   The provisions of this Section 9 shall only apply to 162(m) Participants.
In the event of any inconsistencies between this Section 9 and any other
provisions of the Plan, the provisions of this Section 9 shall control.     b.  
A 162(m) Participant who becomes eligible after the beginning of a Plan Year may
participate in the Plan beginning with the succeeding Plan Year, unless such
Participant becomes eligible during the first 90 days of the Plan Year and is
approved by the Committee for participation during the current Plan Year.     c.
  Each individual Award shall be based on (i) the 162(m) Participant’s Target
Award and (ii) Performance Goals approved by the Committee. In

5



--------------------------------------------------------------------------------



 



      no event shall a 162(m) Participant receive an Award based upon Individual
Performance Objectives.     d.   The Committee shall determine the Payout
Formula and Performance Goals for the Plan Year in writing no later than 90 days
after the beginning of the Plan Year.     e.   Each 162(m) Participant’s Award
shall be based on the Target Award as of the first day of the Plan Year.     f.
  Once established, Performance Goals shall not be changed during the Plan Year.
162(m) Participants shall not receive any payout pursuant to this Section 9 if
Performance Goals established by the Committee are not met.     g.   Individual
performance shall not be reflected in the Award. However, the Committee retains
the discretion to decrease or eliminate the amount of the Award otherwise
payable to a 162(m) Participant.     h.   Notwithstanding anything to the
contrary in this Section 9, in no event shall a Participant’s Award for any Plan
Year exceed the Maximum Award.

10.   Amendment and Termination of the Plan. The Committee may amend, modify,
suspend or terminate the Plan, in whole or in part, at any time, including the
adoption of amendments deemed necessary or desirable to correct any defect or to
supply omitted data or to reconcile any inconsistency in the Plan or in any
Award granted hereunder; provided, however, that no amendment, modification,
suspension or termination shall be made which would (i) impair any payments to
Participants made prior to such amendment, modification, suspension or
termination, unless the Committee has made a determination that such amendment
or modification is in the best interests of all persons to whom Awards have
theretofore been granted; provided further, however, that in no event may such
an amendment or modification result in an increase in the amount of compensation
payable pursuant to such Award or (ii) with respect to 162(m) Participants,
cause compensation that is, or may become, payable hereunder to fail to qualify
as Performance-Based Compensation. To the extent necessary or advisable under
applicable law, including Section 162(m), Plan amendments shall be subject to
shareholder approval. At no time before the actual distribution of funds to
Participants under the Plan shall any Participant accrue any vested interest or
right whatsoever under the Plan except as otherwise stated in this Plan.   11.  
Withholding. Distributions pursuant to this Plan shall be subject to all
applicable federal and state tax and withholding requirements.   12.   At-Will
Employment. No statement in this Plan should be construed to grant any employee
an employment contract of fixed duration or any other contractual rights, nor
should this Plan be interpreted as creating an implied or an expressed contract
of employment or any other contractual rights between the Company and its
employees. The employment relationship between the Company and its employees is
terminable at-will. This means that an employee or the Company may terminate the
employment relationship at any time and for any reason or no reason.   13.  
Successors. All obligations of the Company under the Plan, with respect to
awards granted hereunder, shall be binding on any successor to the Company,

6



--------------------------------------------------------------------------------



 



    whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business or assets of the Company.   14.   Nonassignment. The rights
of a Participant under this Plan shall not be assignable or transferable by the
Participant except by will or the laws of intestacy.   15.   Governing Law. The
Plan shall be governed by the laws of the State of Ohio.   16.   Section 162(m)
of the Code. It is intended that the Plan comply with the provisions of
Section 162(m). The Plan shall be administered in a manner consistent with this
intent with respect to the 162(m) Participants. To the extent the Plan should
fail for any reason to satisfy Section 162(m), the Company reserves the right to
pay any amounts which would otherwise be payable to 162(m) Participants
notwithstanding the lack of deductibility with respect to such payments.   17.  
Section 409A of the Code. To the extent applicable, it is intended that the Plan
comply with the provisions of Section 409A of the Code. The Plan shall be
administered in a manner consistent with this intent, and any provision that
would cause the Plan to fail to satisfy Section 409A of the Code shall have no
force and effect until amended to comply with Section 409A of the Code (which
amendment may be retroactive to the extent permitted by Section 409A of the Code
and may be made by the Company without the consent of the Participant).   18.  
Effective Date. The Plan shall become generally effective January 1, 2007 and
shall remain in effect until such time as time as the Company may decide to
terminate the Plan. Provided, however, that the provisions of the Plan intended
to comply with Section 162(m) shall only become effective upon approval by the
shareholders and shall remain effective until the first shareholders’ meeting in
2012, subject to any further shareholder approvals (or re-approvals) mandated
for Performance- Based Compensation under Section 162(m), and further subject to
the right of the Board to terminate the Plan, on a prospective basis only, at
any time.

7